t c summary opinion united_states tax_court timothy john karlen and jennifer karlen petitioners v commissioner of internal revenue respondent docket no 22614-10s filed date timothy john karlen and jennifer karlen pro sese christina l cook for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for after a concession by petitioners the issues for decision are as follows whether distributions from petitioners’ sec_529 plan accounts are includable in gross_income and if so whether petitioners are liable for a 10-percent additional tax under sec_529 regarding distributions not used for educational expenses background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in the state of minnesota when the petition was filed all references to petitioner in the singular are to petitioner timothy john karlen in petitioners maintained an investment account with the north carolina plan nc plan for each of their three children the nc plan is a qualified_tuition_program qtp as defined by sec_529 and is administered by the college foundation of north carolina petitioners concede that they received a taxable refund of overpaid mortgage interest in the amount of dollar_figure in petitioner works as a recruiter with his salary based entirely on commissions beginning in petitioner started to experience financial difficulty when his income decreased because of the downturn in the national economy on date petitioner requested distributions of dollar_figure from each of his children’s investment accounts in order to obtain additional cash to pay household and other living_expenses on the application forms petitioner selected non- qualified_withdrawal rather than withdrawal for rollover as his reason for requesting the distributions the nc plan issued the distributions to petitioner mailing three checks each dated date after receiving all three checks petitioner decided to confer with his wife regarding the distributions she disagreed with petitioner’s decision to withdraw the funds from their children’s investment accounts in light of this disagreement petitioner changed his mind and informed the nc plan that he no longer wished to take the requested distributions a representative for the nc plan informed petitioner that because no error had been made by the nc plan in processing his applications for distributions the transactions could not be voided the representative instructed petitioner to endorse the three checks and return them if he wished to redeposit the amounts petitioner did so immediately enclosing with the checks a note requesting that the nc plan redeposit the distributions on date the nc plan received the three checks and redeposited each one as a new current-day contribution into the same account from which it had been withdrawn thereafter petitioner received a form 1099-q payments from qualified education programs under sec_529 and sec_530 from the nc plan for each of the three distributions that he had received discussion3 a distributions and rollovers under sec_529 generally distributions from a sec_529 qtp are includable in the distributee’s gross_income in the year of distribution and are taxed under the provisions of sec_72 dealing with annuity payments sec_529 any portion of a distribution however that is rolled over under sec_529 is excluded from the general_rule on inclusion to constitute a valid rollover a distribution must be transferred within days either to a different qtp for the benefit of the original beneficiary or transferred to the credit we decide the issues in this case without regard to the burden_of_proof or the burden of production see sec_7491 c rule a 290_us_111 cf h conf rept pincite 1998_3_cb_747 of a different beneficiary who is a member of the original beneficiary’s family sec_529 petitioner does not deny that he requested the three distributions or that he received a check for each distribution in the mail nevertheless petitioner asserts that because he did not cash or deposit the checks with his bank he never received the distributions petitioner’s assertion however is misplaced for taxpayers who use the cash_receipts_and_disbursements_method of accounting such as petitioners an item is includable in gross_income in the year in which the item is actually or constructively received sec_451 sec_1 a income_tax regs under the doctrine_of constructive receipt a check generally constitutes income when received even though not cashed or deposited see 148_f3d_1027 8th cir 18_tc_31 accordingly petitioners received the funds even though they did not cash or deposit the distribution checks petitioner also asserts that the distributions were rolled over and were therefore not taxable in this regard petitioner points out that after speaking with his wife he decided that he no longer wanted to retain the funds from his children’s accounts and that all three checks were returned to the nc plan with instructions to redeposit them petitioner candidly admits however that he requested the distributions because he needed cash to pay household expenses and that he never contemplated any rollover of the distributions indeed on petitioner’s request forms he selected non-qualified withdrawal rather than withdrawal for rollover as his reason for taking the distributions taxpayers are bound by the consequences of their transaction as structured even if hindsight reveals a more favorable tax treatment estate of 268_f3d_553 8th cir citing 248_f3d_572 7th cir affg tcmemo_2000_355 although we may be sympathetic to the circumstances surrounding petitioner’s decision to request the distributions we may not restructure the transaction as a rollover simply to produce a favorable result to petitioners because no distribution was transferred either to a different qtp for the benefit of the original beneficiary or to the credit of a different beneficiary who is a member of the original beneficiary’s family there was no rollover under sec_529 in view of the foregoing we hold that the distributions in issue are includable in petitioners’ gross_income we note that the redeposited distributions will increase the basis in each account b additional tax under sec_529 taxpayers who receive distributions from a qtp may be subject_to an additional tax applied in the same manner as the additional tax on distributions from coverdell_education_savings_accounts sec_529 sec_530 under sec_530 entitled additional tax for distributions not used for educational expenses a 10-percent additional tax is imposed on an includable distribution that was not used for educational expenses sec_530 petitioner however never used the distributions at all instead when petitioner received the distribution checks in the mail he immediately returned them for redeposit into his childrens’ education investment accounts congress granted tax-exempt status to education investment accounts to encourage families and students to save for future education expenses s rept pincite 1997_4_cb_1067 h rept pincite 1997_4_cb_319 to impose a 10-percent additional tax upon petitioners given the unique facts in this case would be like throwing salt into a wound 89_tc_287 although the distributions received are includable in petitioners’ gross_income doubt exists in our mind as to whether the additional tax was designed to cover the situation involved herein id we are mindful that a particular construction must not produce inequality and injustice if another and more reasonable interpretation is possible 64_f2d_605 8th cir citing 178_us_41 because petitioners never used the distributions and instead immediately returned the distribution checks to the nc plan to save for their childrens’ future educational expenses we think it judicious to resolve this issue in favor of petitioners given their unique situation see larotonda v commissioner supra pincite consequently we hold that the 10-percent additional tax does not apply conclusion we have considered all of the arguments made by the parties and to the extent that we have not specifically addressed those arguments we conclude that they are without merit to reflect the foregoing decision will be entered for respondent in the amount of the determined deficiency less the additional tax we also note that ‘all laws should receive a sensible construction general terms should be so limited in their application as not to lead to injustice oppression or an absurd consequence and it will always be presumed that the legislature intended exceptions to its language which would avoid results of this character ’ 64_f2d_605 8th cir quoting united_states v kirby 74_us_482
